                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 2/3/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                                                :
                 -against-                                      :        17-CR-438 (VEC)
                                                                :
                                                                :            ORDER
 EDWIN CORTORREAL,                                              :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for an arraignment in this case on February 3, 2020;

        WHEREAS on February 3, 2020, Defendant pled not guilty;

        IT IS HEREBY ORDERED that:

           1. Ms. Emma Greenwood will continue as the discovery coordinator in this case;

           2. The parties are directed to appear for a status conference on June 2, 2020 at 2:30

               p.m. at which time the Court will set a schedule for any pretrial motions and for trial.

           3. In light of the complexity of this case and the extensive discovery that will be

               produced, pursuant to 18 U.S.C. § 3161(h)(7)(A), the period of time between

               February 3, 2020 and June 2, 2020, is excluded under the Speedy Trial Act. The

               Court finds that the ends of justice outweigh the Defendant’s and the public’s

               interests in a speedy trial.


SO ORDERED.

Dated: February 3, 2020
      New York, NY
                                                                    ______________________________
                                                                    VALERIE CAPRONI
                                                                    United States District Judge
